DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/31/2022.  These drawings are acceptable.
Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Double Patenting rejection set forth in the office actin dated 9/24/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geis (U.S. Publication No. 2020/0002953) in view of Edlin (U.S. Patent No. 5,214,891).
Regarding claim 1, Geis discloses a hanging system (Figs. 1, 5 and 9A-10) for a stretch false ceiling, the hanging system comprising: a fastening profile (60, Fig. 10) suitable for being fastened to a wall of a building, the fastening profile having a first wall (62) including at least one air-flowing opening (approximate 14, Fig. 5), a rail (10, Fig. 5) arranged for hanging at least one stretched piece of fabric and configured to be securely mounted on the fastening profile, the rail having a second wall (12), and a blocking device (50) configured to hold the rail in position on the fastening profile when the rail is mounted on the fastening profile, and -2-Application No. 17/257,506 wherein the blocking device has at least one element forming a bolster (52) disposed between the fastening profile.  Geis does not disclose a first hook extending from the first wall having a first extension and a first lug perpendicular to the first extension or the second wall having a second hook having a second extension and a second lug perpendicular to the second extension, wherein the first wall and the first hook form a first groove and the second wall the second hook form a second groove so that the second lug can be inserted into the first groove and the first lug can be inserted into the second groove in order to assemble the rail and the fastening profile by insertion of the first hook and the second hook into each other.   However, Edlin teaches that it is known to have a hanging system (10, 10a-c) for a covering assembly (Figs. 1-6) having a fastening profile (32) having a first wall (20) having a first hook (approximate 57) extending from the first wall having an extension and a first lug and a rail (40) having a second wall (28) and a second hook (approximate 58) having a second extension and a second lug that is perpendicular to the second extension to complement the first hook of the first wall for an interlocking connection to provide a more secure connection between members.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have to inter fitting members interlock where feasible to produce a more secure connection; wherein the first wall and the first hook would be capable of forming a first groove and the second wall the second hook form a second groove so that the second lug can be inserted into the first groove and the first lug can be inserted into the second groove in order to assemble the rail and the fastening profile by insertion of the first hook and the second hook into each other and the rail to be in  contact with the first extension of the first hook.
Regarding claim 4, Edlin further teaches wherein the first hook defining a longitudinal hanging track (Figs. 1-6).
Regarding claim 5, Edlin further teaches wherein the second groove is a longitudinal groove that is complementary to the longitudinal hanging track (Figs. 1-6).
Regarding claims 6 and 9, Geis discloses the second wall (12) of the rail comprises a stop (17) located at a distance determined so as to delimit with the fastening profile, when the rail is mounted on the fastening profile, a receiving area (approximate the block) for the bolster, and the stop and the bolster together forming the blocking device for holding the rail in position on the fastening profile.
Regarding claims 7 and 10, Geis further discloses the hanging system has a plurality of elements (17 and 50) forming the bolster positioned at intervals from each other (Fig. 12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633